Per Curiam. The petitioner asks for a writ of certiorari to the circuit court to deliver an accurate transcript in this case. Evidently three different reporters were used at different times. Since filing the petition, the record has been tendered and the issues presented are admittedly moot except those pertaining to the transcript prepared by Reporter James Taylor. That portion recorded by James Taylor is challenged for two reasons: it is inaccurate and Taylor refuses to certify the transcript because he is no longer a reporter.  Evidently Taylor was the duly certified court reporter for this circuit court at the time he acted. The fact that he is no longer certified is incidental to his duty. If the trial court finds the transcript accurate, Taylor shall certify that portion he prepared as accurate and sign it. He may reflect the fact that he is no longer a reporter; but he was a certified reporter then and cannot avoid his duty to prepare and deliver an accurate transcript.  The circuit court has the inherent authority to order that reporter to prepare an accurate transcript. If he will not, the power of contempt proceeding is available; if he cannot prepare an accurate transcript because of incompetence, the power to order it done at the reporter’s expense is available. The matter is remanded for the circuit court to take whatever action is necessary to resolve the questions remaining regarding the record. Purtle, J., not participating.